[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                             No. 10-10578                          DEC 02, 2010
                         Non-Argument Calendar                      JOHN LEY
                                                                      CLERK
                       ________________________

                D.C. Docket No. 8:09-cr-00349-JSM-TGW-1

UNITED STATES OF AMERICA,

llllllllll                                        lllllllllll     Plaintiff-Appellee,


                                  versus



PASCAUL GARNICA,

                                           lllllllllllllllllllll Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 2, 2010)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Daniel L. Castillo, appointed counsel for Pascaul Garnica in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Garnica’s

conviction and sentence under Count One are AFFIRMED.




                                          2